TATE, Judge.
The district court reversed a decision of the Lake Charles Municipal Fire and Police Civil Service Board. The plaintiff has appealed. The defendant-appellee moves to dismiss this appeal on the ground that this court does not have appellate jurisdiction in the case.
The mover relies upon the case of City of Baton Rouge v. Gourney, La.App. 1 Cir., 160 So.2d 290. There, the First Circuit held that the Louisiana courts of appeal do not have jurisdiction of appeals of this nature because their appellate jurisdiction is limited, pertinently to the present question, to civil matters of which district courts have “exclusive original jurisdiction”. Art. 7, Section 29, Louisiana Constitution. Since there is a statutory appeal (LSA-R.S. 33:2501) from the decision of the civil service board to the district court, it was suggested that the district court has only appellate jurisdiction; therefore, the district court’s decision in a civil service appeal is not within the intermediate court’s appellate jurisdiction as thus constitutionally limited to matters within the district courts’ “exclusive original” jurisdiction.
However, in City of Lake Charles v. Lake Charles Fire Fighters Association, La.App. 3 Cir., 183 So.2d 451, we recently held contrary to such contention, recognizing that we differed from the First Circuit’s holding. Citing LSA-CCP Art. 2082 and Houeye v. St. Helena Parish School Board, 220 La. 252, 56 So.2d 413, we held that, with regard to judicial proceedings, an “appeal” denotes the review of a trial court’s action, and not of the action of an administrative agency. Therefore, we held, an institution in the district court of an “appeal” from a civil service board is, with regard to the judiciary department, simply the institution of another civil action of which the district court has exclusive, original jurisdiction and of which, consequently, the courts of appeal have appellate jurisdiction. Art. 7, Section 29, Louisiana Constitution.
For the above reasons, we feel that this court has jurisdiction of the appeal herein. Therefore, the motion to dismiss the appeal is denied.
Motion to dismiss appeal denied.